October 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           CAL DIVE OFFSHORE CONTRACTORS, INC., Appellant

NO. 14-13-00883-CV                          V.

                          NIGEL BRYANT, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Nigel Bryant,
signed, July 11, 2013, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Cal Dive Offshore Contractors, Inc., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.